UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4312


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

WOODROW WILSON BROWN, II,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. James C. Fox, Senior
District Judge. (4:06-cr-00026-F-1)


Submitted:   December 20, 2012            Decided:   December 26, 2012


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


J. Michael McGuinness, THE MCGUINNESS LAW FIRM, Elizabethtown,
North Carolina, for Appellant. Jennifer P. May-Parker, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Woodrow Wilson Brown, II, appeals from the revocation

of    his   supervised      release        and       the    resulting         sixty-month

sentence.     Brown’s counsel has filed an Anders v. California,

386 U.S. 738 (1967) brief, stating that there are no meritorious

issues for appeal.       The Government did not file a brief.                            Brown

filed a pro se supplemental brief.               We affirm.

            This court reviews the district court’s revocation of

supervised     release      for    abuse        of    discretion.             See     United

States v.    Pregent,    190      F.3d    279,       282   (4th    Cir.      1999).        The

district     court   need     only       find    a     violation        of    a     term    of

supervised    release    by    a    preponderance          of     the   evidence.           18

U.S.C.A. § 3583(e)(3) (West Supp. 2012); see United States v.

Armstrong, 187 F.3d 392, 394 (4th Cir. 1999).                       We have reviewed

the record and conclude that the district court did not abuse

its discretion in determining by a preponderance of the evidence

that Brown violated the terms of his supervised release.

            In his pro se supplemental brief, Brown contends that

his   sixty-month     sentence       is     exponentially           higher        than     the

Sentencing Guidelines range applicable to the revocation.                                   A

district court has broad discretion to impose a sentence upon

revoking a defendant’s supervised release.                          United States v.

Thompson, 595 F.3d 544, 547 (4th Cir. 2010).                        We will affirm a

sentence imposed after revocation of supervised release if it is

                                           2
within   the     applicable      statutory        maximum       and       is    not   “plainly

unreasonable.”         United States v. Crudup, 461 F.3d 433, 439-40

(4th Cir. 2006).          In determining whether a revocation sentence

is   plainly      unreasonable,        we     first      assess       the       sentence      for

reasonableness,          “follow[ing]         generally         the        procedural         and

substantive      considerations            that   we     employ      in     our      review   of

original    sentences.”              Id.    at    438.          A    supervised         release

revocation sentence is procedurally reasonable if the district

court considered the Sentencing Guidelines’ Chapter 7 advisory

policy statements and the 18 U.S.C. § 3553(a) (2006) factors

that   it   is     permitted      to       consider      in     a    supervised        release

revocation case.          See Crudup, 461 F.3d at 439.                          Although the

court need not explain the reasons for imposing a revocation

sentence    in    as     much   detail       as   when     it       imposes      an   original

sentence, “it still must provide a statement of reasons for the

sentence    imposed.”           Thompson,          595    F.3d        at       547    (internal

quotation        marks     omitted).               A     revocation             sentence       is

substantively reasonable if the district court stated a proper

basis for concluding the defendant should receive the sentence

imposed, up to the statutory maximum.                     Crudup, 461 F.3d at 440.

Only   if   a     sentence      is    found       procedurally         or       substantively

unreasonable       will    we    “then       decide      whether       the       sentence      is

plainly unreasonable.”           Id. at 439.



                                              3
           After      review      of   the       record,    we       conclude    that   the

revocation     sentence        is      not       plainly     unreasonable.              The

sixty-month prison term does not exceed the applicable maximum

allowed by statute and was supported by the district court’s

reasoning.     See 18 U.S.C.A. § 3583(h) (West Supp. 2012).                             The

district court considered the argument of Brown’s counsel, the

Guidelines     advisory      range,      and      relevant       §    3553(a)    factors,

addressing     on    the    record     Brown’s      complete         disregard    for   the

court, the revocation system, and the probation office.                            See 18

U.S.C. § 3553(a)(1), (a)(2)(B)-(C); U.S. Sentencing Guidelines

Manual   Ch.    7,    Pt.    A,     introductory      cmt.       3(b)    (2011).        The

district court adequately explained its rationale for imposing

the sentence, and the reasons relied upon are proper bases for

the sentence imposed.

           Accordingly,           we   conclude      that    Brown’s      sentence      was

reasonable, and we affirm the district court’s order revoking

supervised release and imposing the sixty-month prison sentence.

We have reviewed Brown’s remaining claims in his pro se informal

brief and conclude that they are without merit.                           In accordance

with Anders, we have reviewed the record in this case and have

found no meritorious issues for appeal.                          This court requires

that counsel inform Brown, in writing, of the right to petition

the Supreme Court of the United States for further review.                              If

Brown requests that a petition be filed, but counsel believes

                                             4
that such a petition would be frivolous, then counsel may move

in   this    court   for   leave   to       withdraw   from     representation.

Counsel’s motion must state that a copy thereof was served on

Brown.      We dispense with oral argument because the facts and

legal    contentions    are   adequately      presented    in    the   materials

before   this   court   and   argument      would   not   aid   the    decisional

process.



                                                                         AFFIRMED




                                        5